Title: To George Washington from Thomas Contee, 11 April 1775
From: Contee, Thomas
To: Washington, George

 

Sir
George Town [Md.] April 11. 1775

I have Just received your Terms for the Brigantine Farmer and her Apparel, the New Boat Excepted, I agree to your proposal and Capt. Bradstreet will take her in Charge when or as Soon as you please. The Eighty pounds Bills will be paid you on receipt of the Vessel and the Cash you may rely on by or before the first day of May next. I am Sir your very humble Servant

Thos Contee

